Filed 4/19/16 In re A.N. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




In re A. N., a Person Coming Under the Juvenile                                              C079501
Court Law.

THE PEOPLE,                                                                      (Super. Ct. No. JV135293)

                   Plaintiff and Respondent,

         v.

A. N.,

                   Defendant and Appellant.




         Minor A. N. appeals following the denial of her request to seal records outside the
custody of the juvenile court under Welfare and Institutions Code1 section 786. She
contends the juvenile court erred by failing to grant her request to seal records in the



1        Undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
possession of all law enforcement agencies, the district attorney’s office, and the
Department of Justice. We conclude the juvenile court did not err, and therefore affirm.
                                        DISCUSSION
       We dispense with a recitation of the facts because they are unnecessary to the
resolution of this appeal. It suffices to say that a section 602 petition alleged that A. N.
committed burglary in violation of Penal Code section 459. Following her admission to
this charge and her failure to comply with the terms of informal probation, A. N. was
declared a ward and placed on probation.
       In June 2015, after finding that A. N. had completed probation, the juvenile court
dismissed the section 602 petition and ordered all records in the custody of the court
sealed pursuant to section 786. On appeal, A. N. contends the juvenile court erred by
failing to grant her request to seal records in the possession of all law enforcement
agencies, the district attorney’s office, and the Department of Justice. According to A.
N., the juvenile court improperly interpreted the scope of the sealing requirement under
section 786. We disagree.
       At the time the section 602 petition was dismissed, section 786 provided, in
relevant part: “If the minor satisfactorily completes . . . probation under Section 725, . . .
the court shall order the petition dismissed, and the arrest . . . shall be deemed not to have
occurred. The court shall order sealed all records pertaining to that dismissed petition in
the custody of the juvenile court . . . .” (§ 786.)
       “In construing a statute, our role is to ascertain the Legislature’s intent so as to
effectuate the purpose of the law. [Citation.] In determining intent, we must look first to
the words of the statute because they are the most reliable indicator of legislative intent.
[Citation.] If the statutory language is clear and unambiguous, the plain meaning of the
statute governs.” (People v. Lopez (2003) 31 Cal. 4th 1051, 1056.) In other words, if
there is “no ambiguity or uncertainty in the language, the Legislature is presumed to have



                                               2
meant what it said,” and it is not necessary to “resort to legislative history to determine
the statute’s true meaning.” (People v. Cochran (2002) 28 Cal. 4th 396, 400-401.)
       We find no error. Effective January 1, 2016, section 786 provides, in relevant
part: “If a minor satisfactorily completes . . . probation under Section 725, . . . the court
shall order the petition dismissed. The court shall order sealed all records pertaining to
that dismissed petition in the custody of the juvenile court, and in the custody of law
enforcement agencies, the probation department, or the Department of Justice.” (§ 786,
subd. (a).) However, this amended statute was not in effect at the time the juvenile court
issued its sealing order.
       When the sealing order was issued, the unambiguous language of section 786 only
required the juvenile court to seal records in the custody of the court. A. N. has not cited,
and we are unaware of, any controlling or persuasive authority supporting the conclusion
that section 786 required the juvenile court to seal records outside its custody at the time
the order was made. We are not persuaded by A. N.’s contention that the statute should
be interpreted to require a juvenile court to seal all case-related records, regardless of
which agency maintains them. Doing so would require us to include language omitted
from the statute in violation of “the cardinal rule that courts may not add provisions to a
statute or rewrite it to conform to an assumed intent that does not appear from its plain
language.” (People v. Connor (2004) 115 Cal. App. 4th 669, 692.) If the Legislature had
intended the interpretation urged by A. N., it knew how to do so, as evidenced by the
amended version of section 786. We presume the Legislature meant exactly what it said
and need not look to the legislative history as A. N. does to support her argument. This is
not an extreme case in which it is appropriate to disregard unambiguous statutory
language. (Gorham Co., Inc. v. First Financial Ins. Co. (2006) 139 Cal. App. 4th 1532,
1544 [courts should disregard unambiguous language “only in ‘extreme cases’--those in
which, as a matter of law, the Legislature did not intend the statute to have its literal
effect”].)

                                               3
       A. N. requests remand and, although the People argue that the records to be sealed
were correctly limited to the records in the juvenile court’s custody, the People also
suggest we remand for further proceedings given the subsequent amendment. Neither the
People nor defendant offer any authority for this request. And we have found none.
       We reject the parties’ assertion that remand is appropriate. “A new or amended
statute applies prospectively only, unless the Legislature clearly expresses an intent that it
operate retroactively.” (People v. Ledesma (2006) 39 Cal. 4th 641, 664.) There is no
expression of any intent that the amended version of section 786 operate retroactively.
Nor does the rule of retroactivity announced in In re Estrada (1965) 63 Cal. 2d 740 apply.
In Estrada, our Supreme Court held that when the Legislature enacts a provision
lessening punishment and there is no saving clause, the rule is that the amendment will
operate retroactively so that the lighter punishment is imposed. (Id. at p. 748.) We
conclude that section 786, as amended, does not qualify as an amendatory statute
lessening punishment within the meaning of Estrada. The issue is whether the
Legislature has deemed a lesser punishment sufficient. (People v. Brown (2012) 54
Cal. 4th 314, 325.) Accordingly, because the amendments to section 786 do not operate
to reduce punishment, we find no basis to remand under Estrada.
       We note, however, that 16-year-old A. N. is not totally without a remedy. She
may petition to expand the scope of the sealing order upon turning 18. (See § 781,
subd. (a)(1)(A); Cal. Rules of Court, rule 5.830.)




                                              4
                                     DISPOSITION
      The juvenile court’s sealing order is affirmed.



                                                /s/
                                                Robie, J.



We concur:



/s/
Nicholson, Acting P. J.



/s/
Renner, J.




                                            5